Case 18-07707-JJG-13    Doc 72   Filed 11/26/19   EOD 11/26/19 17:06:53   Pg 1 of 2



                  THE UNITED STATES BANKRUPTCY COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

In RE:                        )
                              )
DeMarcus Wayne Carruthers and )
LaTonia Renee Carruthers,     )             Cause No. 18-7707-JJG-13
                              )
Debtors.                      )


                       REQUEST FOR STATUS CONFERENCE
     Now comes, the debtors, by and through counsel, stating as

follows:

     The debtors request a status conference as to the claims of

Westlake and Home Point Financial Corporation as per Minute

Order filed November 21, 2019.          The payoff on the Westlake car

loan is $7,929.15 as per email received by debtor’s counsel and

forwarded to the assistant chapter 13 trustee so this may be

enough information for the chapter 13 trustee calculate if the

plan is funded.


                          /s/ Thomas Rothe
               Thomas Rothe, attorney for the debtor
                         713 E. 54th Street
                       Indianapolis, IN 46220
                           (317) 726-0900
                            Call for Fax
                      athomasrothe@indy.rr.com
Case 18-07707-JJG-13   Doc 72   Filed 11/26/19   EOD 11/26/19 17:06:53   Pg 2 of 2



                      CERTIFICATE OF SERVICE
I, Thomas Rothe, certify that the attached pleading was served
on the following parties either by the ECF system or first class
US Mail with prepaid postage and return address showing November
26, 2019:

U.S. Trustee by ECF system

John Hauber by ECF system

Westlake Financial Services
4751 Wilshire Blvd., #100
Los Angeles, CA 90010

Home Point Financial Corporation
11511 Luna Road, #300
Farmers Branch, TX 75234



                          /s/ Thomas Rothe
               Thomas Rothe, attorney for the debtor
                         713 E. 54th Street
                       Indianapolis, IN 46220
                           (317) 726-0900
                            Call for Fax
                      athomasrothe@indy.rr.com
